--------------------------------------------------------------------------------

Exhibit 10.6


FREEPORT-McMoRan COPPER & GOLD INC.
DIRECTOR COMPENSATION
(as of May 4, 2011)


Cash Compensation


Each non-management director of Freeport-McMoRan Copper & Gold Inc. receives an
annual fee of $75,000.  Committee chairs receive an additional annual fee as
follows:  Audit Committee, $25,000; Corporate Personnel Committee, $20,000; and
all other committees, $15,000.  Each committee member, excluding the chair of
each committee, receives an additional annual fee as follows:  Audit Committee
members, $12,500; Corporate Personnel Committee members, $10,000; and members of
other committees, $7,500.


Each non-management director also receives a fee of $3,000 for attending each
board meeting and each committee meeting (for which he or she is a member) and
is reimbursed for reasonable out-of-pocket expenses incurred in attending such
meetings.


Equity-Based Compensation; Deferrals


Non-management directors receive equity-based compensation under our Amended and
Restated 2006 Stock Incentive Plan, which was approved by our stockholders.  The
Nominating and Corporate Governance Committee is authorized to make an annual
grant of options to acquire shares of our common stock and restricted stock
units to each non-management director.  The options are granted at fair market
value on the grant date, vest ratably over the first four anniversaries of the
grant date and expire on the tenth anniversary of the grant date.  The
restricted stock units also vest ratably over the first four anniversaries of
the grant date.  Each restricted stock unit entitles the director to receive one
share of our common stock upon vesting.  Dividend equivalents are accrued on the
restricted stock units on the same basis as dividends are paid on our common
stock and include market rate interest.  The dividend equivalents are only paid
upon vesting of the restricted stock units.


Non-management directors may elect to exchange all or a portion of their annual
fee for an equivalent number of shares of our common stock on the payment date,
based on the fair market value of our common stock on the date preceding the
payment date.  Non-management directors may also elect to defer all or a portion
of their annual fee and meeting fees, and such deferred amounts will accrue
interest at a rate equal to the prime commercial lending rate announced from
time to time by JPMorgan Chase (compounded quarterly), and shall be paid out at
such time or times as directed by the participant.


Matching Gifts Program


Our foundation administers a matching gifts program that is available to our
directors, officers, employees, full-time consultants and certain
retirees.  Under the program, the foundation will match a participant’s gifts to
eligible institutions, including educational institutions, educational
associations, educational funds, cultural institutions, social service community
organizations, hospital organizations and environmental organizations.  The
foundation provides the gifts directly to the institution.  For directors, the
foundation double matches the first $1,000 of donations per year per eligible
institution.  Donations above $1,000 are single matched.  The annual amount of
our matching gifts for any director may not exceed $40,000.


Retirement Plan for Current Non-Management Directors


We have a retirement plan for the benefit of our current non-management
directors who reach age 65.  In April 2008, the Board amended the plan to freeze
the maximum annual benefit at $40,000, except as provided below, and to
terminate the plan for future directors.  Thus, under the retirement plan, an
eligible director will be entitled to an annual benefit equal to a minimum of
$20,000 and a maximum of $40,000, depending on the number of years the retiree
served as a non-management director for us or our predecessors.  The benefit is
payable from the date of retirement until the retiree’s death.  Each eligible
director who was also a director of Freeport-McMoRan Inc., our former parent,
and who did not retire from that board of directors, will receive upon
retirement from our board an additional annual benefit of $20,000, which is also
payable from the date of retirement until the retiree’s death.  This additional
benefit is not subject to the $40,000 maximum annual benefit described above.

 
 

--------------------------------------------------------------------------------

 
